Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022has been entered.
	Claims 1, 6, 14, 21, 31-22 and 42 are amended. Claims 1, 6, 14, and 21 are independent claims. Claims 28-30, 37-40 depend from claim 1, claims 31-32 depend from claim 6, claims 33-35 depend from claim 14, and claims 23, 36, 41-42 depend from claim 21.

2.	Patent eligibility:
	 A Notice of Allowance was mailed 01/28/2022. The current amendment made to independent claims 1, 6, 14 and 21 filed 04/27/2022 does not affect the reasons for Patent eligibility of the subject matter. The currently pending claims 1, 6, 14, 21, 31-22 and 42 are patent eligible.


Allowable Subject Matter
3.	Claims 1, 6, 14, 21, 23, and 28-42 allowed. Claims 1, 6, 14, and 21 are independent claims. Claims 28-30, 37-40 depend from claim 1, claims 31-32 depend from claim 6, claims 33-35 depend from claim 14, and claims 23, 36, 41-42 depend from claim 21.
The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog and Google database for NPL references, reviewed the references cited in the IDSs’ filed 04/15/2020 and 06/12/2018, and reviewed child Application 16/596645 which is a CIP of the instant application.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 10/19/2021, see pages 13-17 outlining the reasons for overcoming the rejections under 35 USC 101 submitted in the Office Action filed 06/01/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
The claims 1, 6, 14, 21, 23, and 28-42, as provided in the amendments and discussed in the remarks filed 10/19/2021 are allowable over the prior art. 
The most pertinent prior art of record includes Watkins et al. [US 2014/0052563 A1], hereinafter Watkins cited in the Non-Final Rejection mailed 08/06/2020.  Watkins generally discloses a system which allows users to search inventory pages for diamonds, where the user is able to input criterion by selecting different features of the diamond in order to receive tailored results. Watkins also discloses where users can select categories based on color rang and based on the clarity grading. The user may then be presented with search results that meet the criteria provided, where the results may be sorted based on the characteristics that the user has selected. The user may put forth additional search inputs and the results may be provided based on the criteria and sorted information provided. The system may allow for other preferences and matches to occur. The results may be displayed in tabular format via a user interface. 
Furthermore, US 20180268458 A1 Tiberiu Popa, hereinafter Popa generally discloses a system which generates automated recommendations for retail application based upon user information, in which user feedback is sought out, and used to aid the system in providing quality recommendations. Where a survey may be executed by pulling a combination of face and frame images automatically, where the system can rank the most fitted face/frame combination based on user’s perceptions. The first database obtains users votes through various mechanisms, where the classifications are modified as eyewear frames which may be purchased. The ratings of these images from the survey are stored together with the face and eyewear classifications with the second database from which the most popular combinations can be found. Users can vote on the images, by giving each image a rating to indicate how much they like the visual appeal of the glasses upon a person’s face, the frame recommendation study use the survey votes in order to provide more tailored product recommendations based on the user information and the feedback provided by the user(s). 
However, Watkins, Popa, nor any of the cited references teach, suggest, or otherwise render obvious the amended claim set, specifically the displaying a first diamond listing card of the first set of diamond listing cards on the remote portal, the first diamond listing card corresponding to a first diamond listing of the first set of diamond listings and depicting an image of a diamond and one or more diamond features of the diamond; receiving a swipe gesture over the first diamond listing card, the swipe gesture having a gesture direction, the gesture direction indicating a user preference regarding the first diamond listing, in accordance with receiving the swipe gesture, incrementing a modification metric in accordance with the user preference, in response to the modification metric exceeding a threshold, determining a set of updated search parameters, automatically obtaining a second set of diamond listings from the database using the determined set of updated search parameters, 2Attorney Docket No. HYDOOO1.USU1 generating, for display on the remote portal, a second set of diamond listing card, the second set of diamond listing cards having a presentation order determined in accordance with the determined set of uploaded search parameters. No cited reference teaches these features individually or in combination.
Accordingly, claims 1, 6, 14, 21, 23 and 28-42 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 6,14 and 21 recites similar subject matter to claim 1, and are also deemed to be allowable over the cited prior art. The dependent claims 28-30,37-40, depend on claim 1; The dependent claims 31-32 depend on claim 6; The dependent claims 33-35 depend on claim 14; The dependent claims 26,36, and 41-42 depend on claim 21. Therefore, the dependent claims are also indicated as containing allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i) Mondera.com [NPL Prior art cited in the Notice of Allowance mailed 01/28/2022] discloses that Moderna.com website being debuted 08/16/1999 will be a trusted source for the world's best selection of diamonds and precious stones, jewelry and other luxury products, empowering consumers worldwide to make educated, confident purchases, at substantial savings because of the reduced cost of distribution via the Internet.

 (ii) CN 101344949 A [Foreign reference cited in the Notice of Allowance mailed 01/28/2022] discloses, see FIG. 2, a user interface of the interactive search initiation module, allowing a user to visually select a diamond shape including a common shape of diamond, round, princess, emerald, olivary, oval, radiation-shaped, drop-shaped, and heart-shaped in selecting one or more shape they like along with viewing a diamond pattern, a diamond price range input box for the user to input highest price and lowest price of diamond according to his capacity. 

(iii)	Nomula et al. [US Patent 10,475, 099] discloses displaying relevant content by modifying search results and base don inputs from a user the search refinement parameter can be updated for an item such as clothing and inputs relating to clothing fit preferences, hair color, skin color, clothing material preferences, or other such preferences.  The fit metric can be further tuned based on the profile data such that the profile data can be used to determine certain colors of dresses that may appeal to the user, and allow suggesting other products such as jewelry of interest to the user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625